79689-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-18328: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79689-COA


Short Caption:VENETIAN CASINO RESORT, LLC VS. DIST. CT. (SEKERA)Court:Court of Appeals


Related Case(s):79689, 80450, 80816, 80816-COA, 83600, 83600-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A772761Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:BullaCase Status:Case Closed


Replacement:Senior Justice None for Judge BullaPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLas Vegas Sands, LLCGregory A. Miles
							(Royal & Miles, LLP)
						Michael A. Royal
							(Royal & Miles, LLP)
						


PetitionerVenetian Casino Resort, LLCGregory A. Miles
							(Royal & Miles, LLP)
						Michael A. Royal
							(Royal & Miles, LLP)
						


Real Party in InterestJoyce SekeraSean K. Claggett
							(Claggett & Sykes Law Firm)
						Micah S. Echols
							(Claggett & Sykes Law Firm)
						Keith E. Galliher, Jr.
							(The Galliher Law Firm)
						Geordan Logan
							(Claggett & Sykes Law Firm)
						William T. Sykes
							(Claggett & Sykes Law Firm)
						


RespondentKathleen E. Delaney


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


09/27/2019Case Status UpdateTransferred from Supreme Court. (COA)


09/27/2019Petition/WritFiled Emergency Petition for Writ of Mandamus and/or Writ of Prohibition Under NRAP Rules 21(a)(6) and 27(e). (COA)19-40385




09/27/2019AppendixFiled Appendix to Petition for Writ - Volume 1. (COA)19-40386




09/27/2019AppendixFiled Appendix to Petition for Writ - Volume 2. (COA)19-40388




09/27/2019AppendixFiled Appendix to Petition for Writ - Volume 3. (COA)19-40389




09/27/2019MotionFiled Petitioners' Emergency Motion Under NRAP 8 Staying Execution of Order Directing Petitioners to Disclose Private, Protected Information of Guests Not Involved in Underlying Lawsuit.  Relief needed by October 2, 2019. (COA)19-40392




10/01/2019Order/ProceduralFiled Order Directing Answer and Imposing Temporary Stay. Real party in interest, on behalf of respondents, shall have 28 days from the date of this order within which to file and serve an answer, including authorities, against issuance of the requested writ.  Petitioners shall have 14 days from service of the answer to file and serve a reply.  We temporarily stay the district court's July 31, 2019, order pending our receipt and consideration of any opposition to the stay motion and further order of this court.  Any opposition to the stay may be filed and served within 7 days from the date of this order.19-40841




10/08/2019MotionFiled Real Party in Interest Joyce Sekera's Motion for Extended Briefing. (COA)19-41723




10/08/2019MotionFiled Real Party in Interest Joyce Sekera's Opposition to Appellants' Emergency Motion for Stay Under NRAP 27(e).  (DETACHED APPENDIX-VOL. 1 AND FILED SEPARATELY PER ORDER 10/17/19).  (COA)19-41740




10/08/2019AppendixFiled Real Party in Interest Joyce Sekera's Appendix Volume 2. (COA)19-41741




10/11/2019Petition/WritFiled Real Party in Interest Joyce Sekera's Answer to Petition for Writ. (COA)19-42221




10/15/2019MotionFiled Petitioner's Reply to Joyce Sekera's Opposition to Petitioners' Emergency Under NRAP 27(e). (COA)19-42560




10/17/2019Order/ProceduralFiled Order Granting Stay.  We grant petitioners' motion and stay the July 31 district court order, pending further order of this court.  fn1[Real party in interest's motion for leave to file an opposition in excess of the NRAP 27(d)(2) page limit is granted; the 16-page opposition was filed on October 8, 2019.  Additionally, the clerk of this court shall detach from the opposition and separately file volume 1 of the appendix to real party in interest's responding brief.]  (SC)19-43073




10/17/2019AppendixFiled Real Party in Interest's Appendix to Joyce Sekera's Responding Brief - Vol. 1.  (SC)19-43075




10/28/2019BriefFiled Petitioners' Reply Brief. (COA)19-44237




10/28/2019AppendixFiled Appendix to Reply Brief. Volumes 1-4. (COA)19-44239




02/12/2020OtherJudge Bonnie A. Bulla disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


02/13/2020Order/ProceduralFiled Order of Appointment.  The Honorable Bonnie A. Bulla, Judge, being disqualified in the above-entitled matter pending in the court of appeals, IT IS HEREBY ORDERED that the Honorable Michael Douglas, Senior Justice, is assigned to participate in the determination of this matter pending in the court of appeals in place of Judge Bulla.  (COA)20-06102




05/12/2020Order/ProceduralFiled Order. The Honorable Michael Douglas, Senior Justice, was previously assigned to participate in the determination of this matter. Due to a subsequent unavailability, Senior Justice Douglas is no longer participating in the decision of this matter. (COA).20-17969




05/14/2020Opinion/DispositionalFiled Authored Opinion. "Petition granted." Fn1[The Honorable Bonnie A. Bulla, Judge voluntarily recused herself from participation in the decision of this matter. In her place the Honorable Michael L. Douglas, Senior Justice, was appointed to participate in the decision of this matter under order of assignment entered on February 13, 2020. Subsequently, the order was withdrawn.] Before: Gibbons/Tao. Author: Gibbons, C.J. Majority: Gibbons/Tao. 134 Nev. Adv. Opn. No. 103. (COA)20-18328




05/14/2020WritFiled Writ with letter. Original and one copy of writ and copy of the Opinion mailed to attorney Michael A. Royal for service upon Judge Kathleen E. Delaney. (COA).20-18859




05/18/2020Notice/IncomingFiled Notice of Appearance (Sean Claggett, William Sykes, Micah Echols and Geordan Logan as counsel for Real Party in Interest). (COA).20-18844




05/18/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real Party in Interest's Petition for Rehearing due: June 15, 2020. (COA).20-18893




05/21/2020WritFiled Returned Writ. Original Writ returned. Served on Judge Delaney on 05/18/2020.  (COA)20-19468




06/15/2020Post-Judgment PetitionFiled Real Party in Interest Joyce Sekera's Petition for Rehearing. (COA)20-22359




06/15/2020Filing FeeFiling fee paid. E-Payment $150.00 from Micah S. Echols. (COA)


06/19/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (COA).20-22940




06/30/2020WritFiled Returned Writ. Original Writ returned. Served on Judge Kathleen Delaney on June 24, 2020. (COA).20-24249




07/15/2020Case Status UpdateTransferred to Supreme Court. (COA)


07/15/2020Case Status UpdateCase Closed. (COA)



Combined Case View